NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                     No. 12-4384
                                   ______________

                                 JAMES M. SINGER,
                                            Appellant

                                           v.

              BUREAU OF PROFESSIONAL AND OCCUPATIONAL
                AFFAIRS, STATE BOARD OF PSYCHOLOGY;
                    FRANK MONACO; JOHN D. KELLY
                            ______________

                   On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                            (D.C. Civ. No. 3-12-cv-00527)
                      District Judge: Hon. A. Richard Caputo
                                  ______________

                      Submitted under Third Circuit LAR 34.1(a)
                                   June 14, 2013

    Before: McKEE, Chief Judge, and AMBRO and GREENBERG, Circuit Judges

                            (Opinion Filed: June 19, 2013)
                                  ______________

                             OPINION OF THE COURT
                                 ______________


GREENBERG, Circuit Judge.

      This matter comes on before this Court on an appeal from an order of the District

Court entered on November 21, 2012, granting a motion by defendants, the Pennsylvania
Bureau of Professional and Occupational Affairs, State Board of Psychology (“Board”),

Frank Monaco, and John D. Kelly, seeking an order dismissing this action brought under

42 U.S.C. § 1983 on the grounds that the action is barred by the applicable statute of

limitations. Plaintiff James M. Singer brought this action against the Board, Monaco, a

retired senior officer of the Pennsylvania state police who was involved in investigative

work for the Board, and Kelly, counsel to the Board, making allegations that their

unconstitutional acts before and up to 1992 resulted in the Board’s suspension of Singer’s

license to practice psychology in Pennsylvania. Singer further alleges that the activities

of state actors since that time have continued to cause his license to be suspended thereby

causing him ongoing damage.

       Defendants moved in the District Court for an order of dismissal of the complaint

on the ground that the action is barred by the statute of limitations. The District Court,

though recognizing that a defendant ordinarily must raise a statute of limitations defense

in its answer, see Fed. R. Civ. P. 8(c)(1), nevertheless also recognized, citing Robinson v.

Johnson, 313 F.3d 128, 134-35 (3d Cir. 2002), that a defendant may raise a statute of

limitations defense by a motion to dismiss under Fed. R. Civ. P. 12(b)(6) if it is apparent

on the face of the complaint that the action is barred. In this case the Court held that it

was apparent on the face of the complaint that the statute of limitations barred the action

so it granted the motion and entered the order of dismissal on November 21, 2012, from

which Singer appeals.



                                              2
       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343 and we

have jurisdiction under 28 U.S.C. § 1291. We are exercising plenary review on this

appeal.

       The District Court set forth the background of the case in its opinion and we will

not repeat what it said at length. It is sufficient to point out that Singer had been a

licensed psychologist in Pennsylvania until 1992, at which time the Board suspended his

license in administrative proceedings. Since 1992 Singer unsuccessfully has sought to

have his license reinstated both by bringing numerous legal actions and by making

entreaties to various state authorities, including the offices of governors of Pennsylvania.

       Section 1983 does not include a statute of limitations. Rather, courts borrow a

section 1983 statute of limitations from similar state laws, here undoubtedly the personal

injury law of Pennsylvania. Accordingly, if Singer only was challenging his original

suspension, the statute of limitations, being two years in Pennsylvania for personal injury

actions, surely would bar this case. See Sameric Corp. v. City of Philadelphia, 142 F.3d
582, 599 (3d Cir. 1998).

       Singer seeks to avoid the bar of the statute of limitations by claiming that

defendants continuously have violated his rights in ways that have injured him on an

ongoing basis so that the two-year limitations period should be deemed to have started

within the two years before he filed this action. We do not doubt that, as defendants

acknowledge, the courts sometimes recognize that there is an equitable exception to the

statute of limitations for continuing violations. See Cowell v. Palmer Twp., 263 F.3d
3
286, 292 (3d Cir. 2001). But the continuing violation doctrine cannot apply here. The

Board suspended Singer’s license 20 years ago and the ongoing harm that he has suffered

is traceable to that suspension. Therefore, the statute of limitations is a defense to this

action. If the law permitted a different result, then in the not unusual situation in which a

personal injury plaintiff is suffering on an ongoing basis from injuries caused by an

accident, he could sue far beyond the limitations period measured from the time of the

accident to seek compensation for those injuries.

       An examination of Singer’s complaint supports our result. On page 7 of the

complaint in a section called “Continuing Nature of the Conduct by defendants,” Singer

sets forth that he sought relief by contacting the Office of the Governor of Pennsylvania

to challenge the suspension proceedings against him but his efforts proved to be fruitless.

Thus, he believes that the effect of his suspension and the “oppression” he has suffered

have continued on an ongoing basis so that he believes that defendants’ statute of

limitations defense must fail even though the harm that Singer claims he suffered can be

traced to his license suspension more than 20 years ago. In this regard he goes on to say

that the Board’s “refusal, for 25 years, to reinstate [his] license to practice psychology,

constitutes an ongoing violation of his Constitutional rights” causing him an estimated

$100,00 a year loss for 25 years totaling $2,500,000. Complaint at 9. He repeats this

language with respect to 25 years of wrongdoing and losses five times in five different

claims on different theories or claims against different defendants.



                                              4
       If we held that the continuous violation saved Singer’s complaint from a statute of

limitations defense, we effectively would set a precedent that would eliminate that

defense in many types of cases. After all, a person seeking redress for injuries he has

suffered and is continuing to suffer easily could plead his case so that the continuing

violation doctrine would save it from a statute of limitations defense, as many injuries

have ongoing consequences. We surely will not reach such a result.

       The order of November 12, 2012, will be affirmed.




                                             5